—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c]), defendant contends that County Court erred in permitting the prosecutor at the close of proof to amend the indictment to charge that the offense occurred in a parking lot rather than on a highway (see, CPL 200.70 [1]). By failing to object to the amendment, however, defendant failed to preserve his contention for our review (see, CPL 470.05 [2]), and we decline to exercise our power to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, Burke, J. — Felony Driving While Intoxicated.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.